Citation Nr: 0112690	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  96-37 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for cancer of the lymph 
nodes including as secondary to Agent Orange (AO) exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1967.

The current appeal arose from an October 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  

The RO denied entitlement to service connection for cancer 
lymph nodes including as secondary to AO exposure.

The veteran relocated and jurisdiction of his claims for VA 
benefits was subsequently assumed by the RO in Los Angeles, 
California, and most recently by the RO in Portland, Oregon.

In October 1995 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

The Portland, Oregon RO, in pertinent part, denied 
entitlement to service connection for PTSD when it issued a 
rating decision in August 1998.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issue of entitlement to service connection for PTSD is 
addressed in the remand portion of this decision.



As the veteran failed to report for requested scheduled 
travel and videoconference hearings, his previous requests 
have been considered withdrawn.

A review of the record discloses that in April 1995, and in 
statements thereafter, the veteran requested and clarified 
claims of entitlement to service connection for hearing loss, 
tinnitus, degenerative disc disease of the cervical spine, 
hypertension, hyperlipidemia; and chloracne and colon cancer 
as secondary to AO exposure.  

Since these issues have been neither procedurally prepared 
nor certified for appellate review, and are not inextricably 
intertwined with the issues on appeal, the Board is referring 
them to the RO for initial consideration and adjudicatory 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Cancer of the lymph nodes was not shown in active 
service.

2.  Cancer of the lymph nodes is not shown post service.


CONCLUSION OF LAW

Cancer of the lymph nodes was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in such service including as secondary to AO 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.303(d), 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active in the United States Marine 
Corps from November 1963 to October 1967.  His military 
occupational specialty was aircraft equipment mechanic.  He 
served in Vietnam.  

The veteran's service medical records including the October 
1967 separation examination report are silent for cancer of 
the lymph nodes.

In October 1995 the veteran attended a hearing before a 
hearing officer at the RO.  The transcript is on file.  He 
claimed that the medical evidence showed that cancer of the 
lymph nodes developed as a consequence of active duty 
including exposure to AO in Vietnam.  

Voluminous post-service private and VA treatment records 
including reports of pertinent VA examinations and diagnostic 
work-ups dating through 1999 are absent any competent medical 
evidence demonstrating the presence of cancer of the lymph 
nodes.


Duty to Assist

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 VCAA of 2000 (November 9, 2000; 114 Stat. 2096) 
to be codified at 38 U.S.C.A. § 5103(a).  This law eliminates 
the well-grounded requirement and amplifies the duty to 
notify and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  


As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the VCAA of 
2000, signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the VCAA of 2000, signed into law November 9, 2000, to 
be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the VCAA of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(b)(1), (2).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(b)(3).  Current law more specifically provides that 
the assistance provided by the Secretary shall include 
obtaining the following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.  H.R. 
4864, the VCAA of 2000", signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the VCAA of 2000, signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(d).  

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, alters former 38 U.S.C.A. § 5107, and now 
provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. 

When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000).



If the disorder is a malignant tumor, service connection may 
be granted if manifested to a degree of 10 percent within one 
year of date of termination of such service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 
38 C.F.R. § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).


If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneiform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; porphyria cutanea tarda; 
multiple myeloma, respiratory cancers (cancers of the lung, 
bronchus, larynx or trachea), acute and subacute peripheral 
neuropathy, prostate cancer and soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 U.S.C.A. § 1116 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.309(e).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
acute and subacute peripheral neuropathy and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309 (2000).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran is not entitled to presumptive herbicide exposure 
solely on the basis of having served in the Republic of 
Vietnam.  The Court held that both service in the Republic of 
Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to an herbicide agent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


Analysis

Duty to Assist

Although the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, the Board may proceed to issue a decision at this 
time with respect to the issue on appeal. 

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including service medical records, voluminous 
postservice private and VA treatment records along with 
multiple VA examination reports and a hearing transcript.  
Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain.  The evidence of record provides a 
complete basis for addressing the merits of the veteran's 
claim as cited above at this time.  

Since the RO was able to obtain all pertinent service medical 
records and postservice private treatment records with 
diagnostic workups, there is more than sufficient evidence of 
record to decide the claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision on the merits 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

Service Connection

Service medical records and the voluminous postservice VA and 
private medical records including reports of VA examinations 
and relevant diagnostic workups dating through 1999 fail to 
reflect evidence of cancer of the lymph nodes.  Overall, 
there is no competent medical evidence demonstrating cancer 
of the lymph nodes disability which is etiologically linked 
to active service including exposure to AO. 

The veteran presently maintains that he has cancer of the 
lymph nodes as a consequence of service including exposure to 
AO.  The Court has held that while a lay person is competent 
to testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has cancer of the lymph nodes as the result of his 
active service including AO exposure.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for cancer of the lymph 
nodes including as secondary to AO exposure.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for cancer of the lymph 
nodes including as secondary to AO exposure is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

An April 1999 VA PTSD psychiatric examination report shows 
the veteran was in the Marine Corps and spent one tour in 
Vietnam, from 1966 to 1967.  He was with a flight safety and 
survival unit.  He reported that they were routinely exposed 
to sniper fire and incoming rockets.  He felt that a specific 
event which was very traumatizing was losing his flight crew.  
He stated that Lt. Albright was the officer in charge of the 
veteran's shop.  He saw and talked to him on a daily basis.  
He knew him from North Carolina, where he had been with an 
operating squadron.  


He described this man as a good friend, even though they did 
not have social contact outside of work.  He reported that he 
sent him off in a plane.  He then waited for it to come back, 
but heard later that afternoon that it had been shot down.  
He hoped and prayed that the two men had made it out of the 
plane all right.  He felt responsible for their being able to 
eject and get out of the airplane.  
Loading and unloading body bags three or four times was very 
traumatic.  Being fired on by rockets two or three times a 
week. 

He reported that as soon as they heard the first rocket, 
everyone would perform a designated task.  He noted that 
there were a lot of wounded people, but he did not know of 
anyone who was killed.  He said that sometimes he was close 
enough to the rockets to be blown sideways.  The examiner 
opined that the veteran met the DSM-IV diagnostic criteria 
for PTSD based on multiple rocket attacks and witnessing 
severe injuries during those attacks. 

The Board notes that the Court, in Zarycki v. Brown, 6 Vet. 
App. 91 (1993), set forth an analytical framework for 
establishing the presence of a recognizable service stressor, 
which is an essential prerequisite to support a diagnosis of 
PTSD. This analysis has been expanded upon by the Court in 
subsequent decisions, such as West v. Brown, 7 Vet. App. 70 
(1994), Moreau v. Brown, 9 Vet. App. 389 (1996), Cohen v. 
Brown, 10 Vet. App. 128 (1997); and Gaines v. West, 11 Vet. 
App. 353 (1998).  Accordingly, the RO should make all 
necessary arrangements to verify the stressors supporting the 
diagnosis of PTSD shown on the April 1999 VA psychiatric 
examination.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under the VCAA of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096) (2000) 
(codified as amended at 38 U.S.C. § 5107), the Board is 
deferring adjudication of the issue of entitlement to service 
connection for PTSD pending a remand of the case to the RO 
for further development as follows:




1.  The RO should contact the National 
Personnel Records Center and/or any other 
appropriate service department for the 
purpose of obtaining any additional 
outstanding service medical records as 
well as service personnel and 
administrative records.

2.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
PTSD. 

After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.




3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  The RO should afford the veteran the 
opportunity to provide specific details 
of his alleged in-service stressful 
incidents, including the date(s), 
place(s), unit of assignment at the time 
of the event(s), description of the 
event(s), and, if appropriate names and 
other identifying information concerning 
any other individuals involved in the 
event(s).

At a minimum, the veteran must be asked 
to indicate the location and approximate 
time of the stressful event(s) in 
question.  He should be informed that 
this information is necessary to obtain 
supportive evidence of the stressful 
event(s), and that failure to respond or 
an incomplete response may result in the 
denial of his claim.  See M21-1, Part 
III, para. 5.21(b).

5.  Thereafter, the RO should review the 
entire claims file and prepare a summary 
of the unverified claimed stressors based 
on review of all pertinent documents, to 
include the veteran's PTSD Questionnaire 
and all medical records.

The summary and all associated documents, 
such as the veteran's DD-214, acquired 
personnel records, other service records, 
and any written stressor statements 
should then be sent to the Marine Corps 
Historical Center to obtain verification 
of the claimed stressors.  The Marine 
Corps Historical Center should be 
requested to provide any information, 
which might corroborate any of the 
veteran's claimed alleged combat 
experience and stressors with special 
emphasis upon multiple rocket attacks and 
witnessing severe injuries during those 
attacks.

6.  If, and only if the RO has obtained 
verification of any alleged stressor(s), 
the RO should arrange for a VA special 
psychiatric examination of the veteran to 
ascertain the nature and etiology of 
PTSD, if found present.

The claims file, a separate copy of this 
remand, the stressor list compiled by the 
RO, and any information provided by the 
Marine Corps Historical Center must be 
provided to the examiner for review prior 
and pursuant to conduction and completion 
of the examination.  The examiner must 
annotate the examination report that the 
claims file and associated documentation 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  


The examiner should utilize the 4th 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses, and identify all 
existing psychiatric diagnoses.

If PTSD is diagnosed, the examiner must 
enumerate the requisite diagnostic 
criteria and explain whether and how, 
with reference to specific clinical 
findings and/or history, each of the 
diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, 
the examiner must identify the 
stressor(s) supporting the diagnosis and 
whether there is medical evidence of a 
causal nexus between the veteran's 
current symptomatology and the in-service 
stressors specified by the RO to have 
been verified.  

The Board emphasizes that even if the 
psychiatrist does not find a diagnosis of 
PTSD, he/she should address the 
relationship of such disability apart 
from PTSD to service.

If a diagnosis in addition to PTSD is 
found, the examiner should offer an 
opinion as to whether and how any such 
disorder is causally or etiologically 
related to PTSD.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App 268 (1998)

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied. 

8.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue of entitlement to service 
connection for PTSD. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  


Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified by the RO; however, 
the veteran is advised that failure to report for a scheduled 
VA examination(s) without good cause shown may adversely 
affect the outcome of his claim for service connection for 
PTSD.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

